—Judgment, Supreme Court, Bronx County (Arlene Silverman, J.), rendered November 20, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, *256criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years on the first three counts and a definite prison term of 1 year on the last count, unanimously modified, on the law, to the extent of vacating the convictions for criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (third count) and dismissing these counts and otherwise affirmed.
Defendant’s actions in directing the undercover officer to an individual from whom he could purchase cocaine did not support a finding that he acted in concert with the drug dealer who sold the cocaine to that officer (see, People v Rosario, 193 AD2d 445 lv denied 82 NY2d 708; compare, People v Ayers, 189 AD2d 680, lv denied 81 NY2d 967).
The court properly denied defendant’s motion to suppress physical evidence without a hearing because his motion papers lacked sufficient facts and contained only conclusory allegations (see, People v Reynolds, 71 NY2d 552, 558). Concur —Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.